Citation Nr: 9917083
Decision Date: 06/21/99	Archive Date: 08/06/99

DOCKET NO. 96-38 945               DATE JUN 21, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for an acquired psychiatric
disorder, to include post-traumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served honorably on active duty from August 1969 to
March 197 1. He served in Vietnam and his decorations include the
National Defense Service Medal, the Vietnam Service Medal, and the
Vietnam Campaign Medal.

This appeal arises before the Board of Veterans' Appeals (Board)
from an April 1996 rating decision of the Nashville, Tennessee,
Regional Office (RO) of the Department of Veterans Affairs (VA), in
which service connection was denied for PTSD.

The Board notes that in his August 1996 substantive appeal, the
veteran indicated that he desired a hearing before the Board at the
Nashville RO. Thereafter, he submitted a statement in which he
indicated that he desired a hearing before Regional Office
personnel in addition to a hearing before the Board. Subsequently,
the veteran was scheduled for a travel board hearing in April 1998,
and upon his failure to appear, he was scheduled for another travel
board hearing in July 1998. He did not appear for the second
scheduled hearing, and there is no indication from the record that
he did not receive proper notification or that good cause prevented
his attendance. Thus, the Board has construed his failure to appear
as a withdrawal of his hearing requests.

Pursuant to a July 1998 Remand by the Board, this claim was
returned to the RO for further evidentiary development, to include
a search for additional VA and private treatment records and so
that the veteran could be afforded a VA psychiatric examination. On
review of the record, the Board has concluded that the specified
development has been completed to the extent possible, and thus,
the Board has proceeded to adjudication of the claim on appeal.

2 -


FINDINGS OF FACT

1. There record does not include a clear, unequivocal medical
diagnosis of a PTSD disability.

2. There is no evidence which shows that the veteran's current
psychiatric diagnoses, which include substance induced mood
disorder, depression, anxiety disorder, and alcohol dependence, are
etiologically related to his period of active military service.

CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric
disorder, to include PTSD, is not well grounded. 38 U.S.C.A. 5107
(West 1991 & Supp. 1998); 38 C.F.R. 3.303, 3.304 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 1997),
service connection may be granted for a disability if it is shown
that the veteran suffers from a disease or injury incurred in or
aggravated by service. In addition, service connection may be
granted for any disease diagnosed after discharge, when all of the
evidence, including that pertinent to service, establishes that the
disease was incurred in service. 38 C.F.R. 3.303(d) (1998).

In order to establish entitlement to service connection for PTSD,
there must be medical evidence establishing a clear diagnosis of
the condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established by
medical evidence, between current symptomatology and the claimed
in-service stressor. 38 C.F.R. 3.304(f) (1998).

3 - 

The threshold question that must be resolved with regard to each
claim is whether the veteran has presented evidence that the claim
is well grounded, that is, that each claim is plausible. If he or
she has not, the appeal fails as to that claim, and the Board is
under no duty to assist him or her in any further development of
that claim, since such development would be futile. 3 8 U. S.C.A.
5107(a) (West 1991), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).

In order for a claim to be well grounded, there must be (1)
competent evidence of a current disability as provided by a medical
diagnosis, (2) evidence of incurrence or aggravation of a disease
or injury in service (lay or medical evidence); and (3) a nexus, or
link, between the in-service disease or injury and the current
disability as provided by competent medical evidence. See Caluza v.
Brown, 7 Vet.App. 498, 506 (1995); see also 38 U.S.C.A. 1110, 1131
(West 1991); 38 C.F.R. 3.303 (1997).

Medical Evidence

The available service medical records are negative for treatment,
complaints, or diagnosis of psychiatric problems during the
veteran's active duty. Medical records show that in 1970, he
sustained a gunshot wound to his right thigh which occurred
accidentally when he was cleaning his gun.

The report of the veteran's March 1971 separation examination shows
that he was psychiatrically evaluated as normal. The DD Form 214
shows that the veteran's specialty title was medical corpsman, and
he served in Vietnam from January 1970 to March 1971.

A VA discharge summary shows that the veteran was hospitalized
between December 6, 1995, and January 2, 1996, for treatment of
alcohol dependence with a history of marijuana use. On admission,
the veteran reported drinking approximately 12 cans of beer daily,
and he had last smoked marijuana approximately a year and a half
before. He also reported being treated for depression while he was
serving in Vietnam. On admission, the veteran underwent

4 -

alcohol withdrawal protocol, and the following problems were
identified: alcohol dependence in denial; hypertension; history of
transient ischemic attack; anger; and rule out PTSD. Treatment also
included individual and group counseling.

In January 1996, the RO requested that the veteran provide
information regarding PTSD and its associated stressors. The
veteran responded that since returning from Vietnam, he has
suffered from severe depression and acute anxiety attacks which are
disabling. He also claimed that he suffers from fits of paranoid
behavior, night- sweats, an inability to organize his thoughts, and
anger. The veteran also stated that beginning with his entrance to
military service, he has suffered from alcohol and substance abuse.
He indicated that he had completed the VA program on alcohol and
substance abuse, and he was currently being treated for anxiety.
The veteran also referred to additional stresses such as marital
problems, a lack of friends, and weak family relationships. The
veteran did not denote any specific combat-related stressors.

In a subsequent statement, dated in May 1996, the veteran indicated
that he had been addicted to drugs and alcohol since January 1970,
as a result of trying to deal with his fears of the war and the
abundance of drugs that were available to him. He further stated
that he abused drugs and alcohol during his service, and this abuse
continued until he entered the substance program in December 1995.
The veteran reported that for the past six months, he was taking
fluoxetine, and he was seeking to enter a PTSD program.

VA medical records, dated in 1995 and 1996, show that the veteran
was followed for treatment of alcohol abuse, for which Antabuse was
prescribed. A February 1996 medical record shows that the veteran
was working as a security guard. He was maintaining sobriety on
Antabuse and he was attending NA meetings twice a week. He
complained of nervousness and anxiety. An assessment of substance
abuse was given. Additional treatment notes show that the veteran
was a participant in the stop smoking clinic of the psychology
service.

A VA medical record, dated February 23, 1996, shows an assessment
of status post PTSD, ETOH dependence. A March 1996 VA medical
record shows that the

- 5 -

veteran complained of depressed mood. An impression of rule out
major depressive episode with anxiety was given.

A July 1996 VA psychiatry progress note shows that the veteran was
seen with complaints of anxiety and he stated that he withdraws
socially when anxious. On mental status examination, mood was
described as "pretty good," and affect was euthymic. Insight and
judgment were poor. An impression of alcohol dependence and
anxiety, not otherwise specified, rule out, was given. In addition,
a notation of history of substance induced mood disorder was made.
These diagnoses were continued at the time of VA follow-up
evaluations in October 1996 and December 1996.

A September 1997 medical record shows an impression of depression
and increased alcohol use. It was noted that the veteran had
started using alcohol again during the past week. A subsequent
September 1997 treatment note shows that the veteran was free of
psychotic symptoms. In October 1997, the veteran again sought help
for substance abuse problems, and he was assessed with mood
disturbance disorder, alcohol dependence, and insomnia. It was
noted that he needed referral to a substance abuse treatment
program for assessment and treatment of addiction.

In January 1998, the veteran was afforded a VA PTSD examination by
a VA psychologist. Upon examination of the medical record, the
examiner noted the veteran's long history of ethanol and other
substance abuse with one inpatient treatment at the Nashville VAMC
in December 1995. According to this report, psychological testing
at the time of the December 1995 admission revealed a diagnostic
impression of ethanol and benzodiazepine abuse (Axis 1), as well as
personality disorder not otherwise specified with histrionic,
narcissistic, and dependent features (Axis 11). It was noted that
the veteran completed the substance abuse program and since that
time he had been followed in the Mental Hygiene Clinic for anxiety
and sleep problems with various diagnoses, to include alcohol
dependence, panic disorders, cyclothymia, depression, substance-
induced mood disorder, and anxiety disorder not otherwise
specified. His current medications included Divalproex, Fluoxetine,
Hydroxyzine, and Troxidone.

6 -

At the time of the examination, the veteran reported a history of
abuse of drugs, including heroin, opium, marijuana, Valium, and
other tranquilizers. The veteran also stated that he was treated
for depression while in the military. In describing his military
service, the veteran indicated that while in Vietnam, he worked in
a @SH unit in the intensive care area and in emergency room triage
where he rendered aid to the injured and separated and categorized
the wounded and dead. The veteran indicated that this unit was near
an airfield, and they were routinely under fire and he knew of many
other soldiers and other medical personnel that were killed during
that time.

The veteran reported that following his discharge, he obtained a
college degree and was employed as a prison officer, a juvenile
officer, and a court officer. He stated that his most recent
employment was as a Juvenile Officer for the Tennessee Department
of Mental Health, but that he had recently been terminated. The
veteran also reported a history of legal problems including 12
months probation for transporting drugs to the U.S. from Vietnam
and at least two DUI'S.

The report shows that his subjective complaints included anxiety,
an unfounded fear of impending doom, periods of emotional meltdown,
negative outlook, low energy, and decreased appetite. He attributed
his difficulty in maintaining consistent employment with these
episodes, and he also stated that he is a loner who avoids social
contacts. The veteran acknowledged a continuous problem with
alcohol, with consumption of at least a six pack or more of beer
daily when he is drinking.

The report shows that he did not initially report PTSD symptoms,
although he endorsed several symptoms when asked, to include
increased arousal, isolative behavior, and emotional detachment. He
reported dissociative episodes, and reported a heightened
sensitivity to things during the Persian Gulf War.

On mental status examination, the veteran was alert and oriented
and his mood was mildly dysphoric. Affect was slightly constricted
but congruent with speech content. His cognitive abilities appeared
intact with average to above-average intelligence. He denied
suicidal and homicidal ideations, and insight and judgment were
deemed fair to average.

7 -

It was noted that Personality Assessment Inventory (PAI) was
invalid due to the veteran's overendorsement of symptomatology
which suggested an attempt to project himself in a negative manner.
It was noted that scores on the Beck Depression Inventory exceeded
the cutoff for severe depression and on the Mississippi Scale for
Combat-Related PTSD, he endorsed all symptoms except guilt, memory
deficits, and discomfort in crowds.

It was the examiner's conclusion that the testing results did not
offer convincing support to either confirm or rule out a diagnosis
of PTSD, although these test results did suggest that the veteran
had overendorsed symptomatology to some degree. The examiner also
noted that presentations to the Mental Hygiene Clinic supported his
claims of ongoing emotional and physical distress but did not
confirm a diagnosis of PTSD. The examiner found it noteworthy that
the veteran had been able to maintain almost continuous employment
since his discharge, and during much of this time he also abused
alcohol and drugs.

The report shows the following diagnoses: Axis I: alcohol
dependence; history of benzodiazepine abuse; anxiety disorder, not
otherwise specified; and primary insomnia, Axis II: Personality
disorder not otherwise satisfied with cluster B traits, Axis III,
hypertension and history of transient ischemic attack, Axis IV,
relatively recent job loss, and Axis V: Global Assessment of
Functioning (GAF) of 60-65. It was recommended that he have a
medical examination considering his recent hospitalization.

The record includes the report of a mental health evaluation by the
VA attending psychiatrist, which is dated February 1998. It was
noted that the veteran had a history of alcohol dependence and that
an additional diagnosis of PTSD was indicated on the chart. The
veteran complained of grogginess and clouded thinking, and it was
his feeling that the present combination of medications was helpful
in that he was not depressed like he was. The veteran stated that
in employment, he had frequently found himself overwhelmed, but
without paranoia or history of thought disorder or hallucinations.

8 -

On mental status examination, his affect was mildly dysphoric,
despite the glibness of his speech. There was no pressured speech
or flight of ideas, and there was some focus on physical symptoms,
with complaints of throbbing headaches. There was no evidence of
psychosis or auditory and visual hallucinations, and he denied
suicidal or homicidal ideation. There was no paranoia.

The report shows the following impressions: Axis I, alcohol
dependence, in partial remission; and history of benzodiazepine and
other substance abuse; Axis II, no diagnosis; Axis III, history of
transient ischemic attack, history of seizure disorder, family
history of cardiovascular attack and renal disease, history of
hypertension, and headaches; Axis IV, unemployment, physical
concerns; and with regard to Axis V, a current Global Assessment of
Functioning (GAF) score of 71 to 80 was assigned, with the highest
GAF in the past year of 71-80.

A July 1998 VA medical record shows that the veteran reported a
history of alcohol dependence, depression, and PTSD when he
presented for routine follow-up. He also indicated a history of
benzodiazepine abuse, and he stated that he was no longer depressed
but was having problems with non-specific anger/hostility. The
examiner provided impressions of depression, not otherwise
specified; anxiety disorder, not otherwise specified, rule out
PTSD; alcohol dependence, in remission; and history of
benzodiazepine abuse.

The record includes a statement from the veteran, dated September
1998, in which he indicated that his condition creates a great
amount of anxiety. According to the veteran, these problems
appeared during service and upon his return to this country, the
term "flashback" became part of his vocabulary. He indicated that
he suffers from debilitating anxiety attacks of fear that he is in
danger from some unknown source. The veteran also reported symptoms
of paranoid episodes, irritability, being emotionally numb to his
loved ones, violent outbursts, and isolation. The veteran further
stated that the anxiety attacks were mild at first, but progressed
to preventing his operation of an automobile. He indicated that he
was currently being treated by the mental health clinic at the VA
hospital in Nashville, where he was receiving antidepressants and
anxiety reducing medication which ease his depression and sleep
problems.

9 -

As noted, in July 1998 the Board returned this claim to the RO for
additional evidentiary development, to include a psychiatric
examination. The record indicates that a psychiatric examination
was scheduled for the veteran in November 1998; however, he failed
to report for that examination and it was noted that he had been
rescheduled many times.

Analysis

Initially, the Board notes that the Board remanded this claim so
that the veteran could be afforded a VA psychiatric examination,
as, a VA psychologist could neither confirm nor rule out a
diagnosis of PTSD and medical examination was recommended. However,
the record indicates that the veteran failed to report for the
scheduled examination and there is no indication from the record as
to the cause therefor. Thus, the Board has adjudicated the claim
based on the evidence currently of record, which includes
additional VA outpatient and hospital reports which were obtained
in conjunction with the aforementioned remand.

As noted, the veteran must submit evidence which is sufficient to
establish a well grounded claim. According to Cohen v. Brown, 10
Vet. App. 128 (1997), there are three requirements for a well
grounded claim for service connection for PTSD: 1) a clear
diagnosis of PTSD; 2) inservice incurrence of a stressor; and 3) a
causal nexus between the symptomatology and the stressor. A clear
diagnosis means an unequivocal diagnosis of PTSD.

Having reviewed the record, the Board is of the opinion that the
veteran has failed to present a well grounded claim for service
connection for PTSD. Specifically, the record does not include a
clear, unequivocal diagnosis of PTSD. While VA medical records
allude to a history of PTSD, the record suggests that the veteran
has often provided a history of PTSD on presentation for mental
health treatment and his desire to enter a PTSD program has also
been noted. However, the record does not include medical evidence
of a PTSD diagnoses following examination by a psychiatrist or
physician. Following a January 1998 evaluation, the VA

- 10-

psychologist could not confirm a diagnosis of PTSD, and recent
treatment reports show diagnoses which include substance induced
mood disorder, anxiety disorder, and major depressive episode.
Thus, the record does not indicate that a PTSD disability is
currently manifested; ra her, the recent medical reports are
indicative of frequent treatment associated primarily with the
veteran's struggle with ongoing and continuous alcohol and
substance abuse.

Although the veteran did not report for his scheduled VA
psychiatric examination (for compensation and pension purposes) in
November 1998, in February 1998 he was evaluated by a VA attending
psychiatrist. The examination report refers to PTSD by history
only, noting that it was listed in the veteran's chart, and the VA
attending psychiatrist provided Axis I diagnoses of alcohol
dependence, in partial remission; and history of benzodiazepine and
other substance abuse. PTSD symptomatology was not noted or
discussed on the examination report, and in addition, with regard
to Axis IV, them examiner referred to stressors which included
unemployment and physical concerns, with no reference whatsoever to
combat- related stressors. Thus, there is no evidence that PTSD was
manifested at the time of the veteran's most recent psychiatric
examination.

For the reasons stated above, the Board finds that the record does
not include competent evidence of a PTSD disability as shown by
current medical diagnosis. In order to warrant a grant of service
connection, a claim must be accompanied by evidence which
establishes that the claimant currently has the claimed disability.
See Rabideau v. Derwinski, 2 Vet.,A,pp. 141, 144 (1992); see also
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of
a present disability there can be no valid claim"). As the record
does not include a clear, unequivocal diagnosis of PTSD, the
requirement s for a well grounded claim have not been satisfied.
Accordingly, the veteran's claim for service connection for PTSD
must be denied.

The Board also notes that while the veteran has been diagnosed with
various mental health disorders, to include substance induced mood
disorder, depression, major depressive episode, anxiety disorder,
and alcohol dependence, there is no evidence which establishes an
etiological relationship between these disorders (initially

- 11 -

shown to be manifested in the 1990's) and the veteran's period of
active military service which ended in 1971. Thus, evidence of a
link, or nexus, has not been shown between the veteran's period of
active service and his current mental disorders, and a grant of
service connection is precluded therefor.

In addition, the Board notes that by failing to appear for his
scheduled examination, the veteran has precluded consideration of
evidence which may have been pertinent to his claim.

Although where claims are not well grounded VA does not have a
statutory duty to assist a claimant in developing facts pertinent
to his claim, the Court has held that VA may be obligated under 38
C.F.R. 5103 (a) (West 1996) to advise the claimant of the evidence
required to complete the application. Robinette v. Brown, 8
Vet.App. 69 (1995). In the case at hand, the Board finds that this
procedural consideration has been satisfied. In this case, the RO
fulfilled this obligation in the Statement of the Case, issued in
June 1996, which informed the veteran that in the absence of
verifiable stressors and medical evidence showing treatment and
diagnosis, service connection could not be granted for PTSD.

ORDER

As a well grounded claim has not been presented, service connection
is denied for an acquired psychiatric disorder, to include PTSD.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

- 12 -

